Case 1:15-cr-20329-JLK Document 156 Entered on FLSD Docket 08/02/2021 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                    Case No. 15-CR-20329-KING


  UNITED STATES OF AMERICA,
         Plaintiff,
  v.
  DINSEN ST. TURBAIN,
         Defendant.
  ______________________________/
                       BOND REVOCATION AND DETENTION ORDER
         On August 2, 2021, Defendant Dinsen St. Turbain appeared before me for the purpose of

  determining whether he should be released on bond following his initial appearance on a

  Superseding Petition for Supervised Release Violations ( the “Superseding Petition”), pending his

  final hearing before Hon. James Lawrence King, United States District Court Judge. Having

  considered the allegations of the Superseding Petition and facts developed at the detention hearing,

  I have found by clear and convincing evidence that Defendant violated a condition of release of

  the bond I issued on May 7, 2021 and that Defendant is unlikely to abide by any conditions of

  release. Accordingly, that bond is REVOKED and Defendant is Ordered DETAINED.

         The Superseding Petition alleges several violations of supervised release. Defense counsel,

  appearing on Defendant’s behalf, challenged the sufficiency of the evidence to detain Defendant

  on several of those violations. However, it is without dispute that shortly after being placed on the

  present bond, Defendant submitted a urine specimen that tested positive for the presence of

  marijuana. Though counsel argues that a single positive urinalysis should not lead to detention, the

  argument fails to consider the full context of the violation, which is one of several currently

  pending, and one of several violations for unlawfully possessing or using a controlled substance

                                                   1
Case 1:15-cr-20329-JLK Document 156 Entered on FLSD Docket 08/02/2021 Page 2 of 2




  while on supervised release and on bond. Additionally, pursuant to 18 U.S.C. § 3143(a), I do not

  find by clear and convincing evidence that Defendant is not likely to pose a danger to the safety

  of any other person or the community if he is released. Counsel proffered that, notwithstanding

  the recent arrest and charge for battery that forms one of the alleged violations, Defendant and the

  victim continue to be in a consensual and longstanding relationship; even accepting the proffer as

  true, it fails to persuade the Court that, under all of the circumstance—including prior violations

  arising from allegations of battery—Defendant is not likely to pose a danger to the community.

  Accordingly, the Court hereby directs:

          a.       That Defendant be committed to the custody of the Attorney General for the

  confinement in a corrections facility separate, to the extent practical, from persons awaiting or

  serving sentences or being held in custody pending appeal;

          b.       That the Defendant be afforded reasonable opportunity for private consultation with

  counsel; and

          c.       That, on the order of a court of the United States or on request of an attorney for

  the Government, the person in charge of the corrections facility in which the Defendant is confined

  deliver Defendant to a United States Marshal for the purpose of an appearance in connection with

  a court proceeding.

          DONE AND ORDERED in Chambers at Miami, Florida, this 2nd day of August, 2021.


                                                        ___________________________________
                                                        LAUREN FLEISCHER LOUIS
                                                        UNITED STATES MAGISTRATE JUDGE

  Copies to:
  Counsel of Record
  Pretrial Services (Miami)




                                                    2
